Not for Publication

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY




 INFINITI OF ENGLEWOOD, LLC et al.,

                 Plaintiffs,
                                                                 Civil Action No. 19-08806
         v.                                                             (JMV)(JBC)

 NISSAN NORTH AMERICA, INC.,                                              OPINION

                Defendant.



John Michael Vazguez, U.S.D.J.

        Plaintiffs Infiniti of Englewood, LLC; Elite Nissan of Bergenfield, LLC; and Nissan of

Hawthorne, LLC (collectively, “Dealers”) sue Defendant Nissan North America, Inc. (“NNA”)

for violations of the New Jersey Franchise Practices Act, N.J.S.A. 56:10 etseq. (“NJFPA”) and

breach of the covenant of good faith and fair dealing. Currently pending before the Court is

Defendant’s motion, D.E. 4, to strike seven allegations from Plaintiffs’ Complaint, D.E. I. The

Court reviewed the parties’ submissions’ and decided the motion without oral argument pursuant

to Fed. R. Civ. P. 78 and L. Civ. R. 78.1. For the reasons set forth below, Defendant’s motion to

strike paragraphs 3, 4, 7, 29, 30, 31, and 32 from Plaintiffs’ Complaint is DENIED.




  Defendant’s brief in support of its motion is referred to as “DeE’s Br.” (D.E. 4-I); Plaintiffs’
brief in opposition is referred to as “Pis.’ Opp.” (D.E. 11); and Defendant’s reply is referred to as
“Def.’s Reply” (D.E. 13).
I.        BACKGROUND2

          Plaintiffs are car dealerships that entered into separate franchise agreements with

Defendant, authorizing Plaintiffs to sell and service Infiniti and Nissan vehicles. Compi.                 ¶ 1,   13-

18.     Defendant is a manufacturer and distributor of Infiniti and Nissan vehicles, parts, and

accessories. Id.        ¶ 19.   Plaintiffs accuse Defendant of; inter alia, violating various provisions of

the NJFPA by “unlawfully ‘stuffing’ unwanted vehicles into [Plaintiffs’] inventories,” “artificially

inflating [Defendant’s] sales figures by         .   .   .   falsely reporting sales under [Plaintiffs’] respective

sales codes,” and “unlawfhlly terminating [Plaintiffs’] franchises.” Id. ¶ 2. Plaintiffs initially filed

their Complaint in state court, but Defendant subsequently removed the case to this Court on March

21, 2019. D.E. 1. In addition to answering the Complaint, Defendant also moved to strike

paragraphs 3,4, 7,29,30, 31, and 32. D.E. 4, 5. Plaintiffs opposed Defendant’s motion to strike,

D.E. 11, to which Defendant replied, D.E. 13.

II.       STANDARD OF REVIEW

         Federal Rule of Civil Procedure Rule 12(0 states that a “court may strike from a pleading

an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(0. Matter is deemed “immaterial” when it “has no essential or important relationship

to the claim for relief or the defenses being pleaded.” Takeda Pharm. Co., Ltd. v. Zydus Pharm.

USA Inc., No 10-1723, 2011 WL 2115819, at *8 (D.N.J. May 25, 2011) (citation omitted).

Likewise, matter is “impertinent” when it “does not pertain, and is not necessary, to the issues in

question.” Id. And matter is “scandalous” where it “improperly casts a derogatory light on

someone.     .   .   reflect[s] cruelly upon the defendant’s moral character, use[s] repulsive language or

detract[s] from the dignity of the court.” Id. The decision is discretionary. F.T.C.                 i   Hope Now



2
    The following facts are derived from Plaintiffs’ Complaint (“Compl.”), D.E. 1.
                                                               2
Moc4fications, LLC, No, 09-1204, 2011 WL 883202, at *1 (D.N.J. Mar. 10,2011). However, “[ajs

a general matter, motions to strike under Rule 12(1) are highly disfavored.” Thompson v. Real

Estate Mortg. Network, Inc., No. 11-1494,2018 WL 4604310, at *2 (D.NJ. Sept. 24,2018) (citing

F.TC,2011 WL 883202, at *1).

         Importantly, “even where the challenged material is redundant, immaterial, impertinent, or

scandalous, a motion to strike should not be granted unless the presence of the surplusage will

prejudice the adverse party.” F.D.LC v. Modular Homes, Inc., 859 F. Supp. 117, 120 (D.N.J.

1994) (citing Glenside West Corp. v. Exxon Corp.,761 F. Supp. 1100, 1115 (D.N.J. 1991)). Indeed,

motions to strike “will generally be denied unless the allegations have no possible relation to the

controversy and may cause prejudice to one of the parties.” Garlanger v. Verbeke, 223 F. Supp.

2d 596, 609 (D.N.J. 2002) (emphasis added) (citing Tonka Corp. v. Rose Art Industries, Inc., 836

F. Supp. 200, 217 (D.N.J. 1993)) (internal quotations omitted).

III.     LAW AND ANALYSIS

         Defendant moved to strike paragraphs 3,4, 7, 29, 30, 31, and 32 of the Complaint, alleging

that these paragraphs contain “redundant, immaterial, impertinent, or scandalous matter” in

violation of Rule 12(0. Def.’s Reply at 2. Turning to Plaintiffs’ allegations, Paragraph 3 states:

                  As more fully described below, [Defendant] took these unlawful
                  actions in order to meet lofly sales objectives set by Carlos Ghosn,
                  the disgraced former CEO of [Defendant’s] corporate parent, Nissan
                  Motor Co., Ltd. (“Nissan”).

Compi.   ¶ 3.   Paragraph 4 states:

                  Mr. Ghosn rescued Nissan from bankruptcy in the late 1 990s and
                  developed a rock-star reputation in the auto industry, both for his
                  shrewd management approach and lavish lifestyle. The perennial
                  taskmaster, Mr. Ghosn drove Nissan and [Defendant] to reach
                  increasingly unobtainable goals.        Rather than push back,
                  [Defendant] went all in and pushed its dealers to sell more and more
                  cars by any means necessary.


                                                   3
Id.   ¶ 4.    Paragraph 7 states:

                    Mr. Ghosn now faces criminal charges in Japan based on allegations
                    of lavish, unreported compensation. Key executives at [Defendant]
                    and Nissan have quit or are also under criminal investigation.

Id.   ¶ 7.    Paragraph 29 states:

                    [Automaker] Renault sent Mr. Ghosn to Nissan to turn it around.
                    Known as “Le Cost Killer,” Mr. Ghosn made deep cuts to Nissan’s
                    operations. Those cuts included closing factories, cutting off poorly
                    performing suppliers, and slashing headcounts.

Id.   ¶ 29.    Paragraph 30 states;

                    Mr. Ghosn turned Nissan around and returned it to profitability soon
                    after taking it over. Mr. Ghosn didn’t rest on his laurels, however.
                    He continued to drive Nissan and Renault to achieve ever-increasing
                    objectives.

Id.   ¶ 30.    Paragraph 31 states;

                    In 2011, Mr. Ghosn tasked Nissan with increasing its global market
                    share to 8% by 2017 and its profit margins to 8% under [a plan
                    called] “Power 88.”

Id.   ¶ 31.    Paragraph 32 states

                    Mr. Ghosn pushed especially hard on [Defendant’s] U.S. operations
                    by setting an even higher market share goal than under Power 88:
                    he demanded [Defendant] achieve 10% market share by 2017.

Id.1J32.

             Defendant asserts that these allegations about “Mr. Ghosn and Nissan Motor have no

relationship to the issues in [the] case and are intended solely to cast [Defendant] in a bad light by

association with the former senior executive of [Defendant’s] parent company[.]” DeE’s Br. at 4.

Defendant notes that while Mr. Ghosn was the subject of a publicized criminal prosecution in

Japan, he was the CEO of Nissan Motor rather than an executive of Defendant. Defendant

continues that Plaintiffs’ allegations regarding Mr. Ghosn have “no bearing on [Defendant’s]



                                                     4
vehicle allocation practices, [Defendant’s] sales reporting, or whether [Defendant] had statutory

‘good cause’ to determine that [Plaintiffs] breached [their] dealer agreements with [Defendant].”

Id. at 5. As such, Defendant argues that Plaintiffs’ allegations “are intended only to distract the

Court and embarrass” Defendant. Id.

          In response, Plaintiffs argue that the Complaint “directly ties Mr. Ghosn’s management

style and directional goals for Nissan Motor into the actions undertaken by [Defendant]” because

the Complaint alleges that Mr. Ghosn “pushed [Defendant] to hit unrealistic sales goals” which,

in turn, created “a culture of unreasonable sales expectations to be met at any cost.” Pis.’ Opp. at

2. Plaintiffs argue that Mr. Ghosn’s directives essentially pressured Defendant into “stuff[ing]

cars into Plaintiffs’ inventory that they did not order and.        .   .   report cars as sold that Plaintiffs had

not sold.” Id. at 2-3. Accordingly, Plaintiffs contend that “Mr. Ghosn’s plan for [Defendant] is

directly at the heart of Plaintiffs’ allegations,   []   prov[ing] motive and intent.” Id. at 3.

          Here, Defendant has not shown that Plaintiffs allegations concerning Mr. Ghosn and

Nissan Motor “have no possible relation to the controversy and may cause [unfair] prejudice to

[Defendant].” Gartanger, 223 F. Supp. 2d at 609 (emphasis added). Rather, it appears that the

allegations involving Mr. Ghosn do, in fact, relate to the case presently before this Court. Plaintiffs

point to Mr. Ghosn as an impetus for the alleged improper behavior of Defendant. Accordingly,

in light of the fact that “motions to strike under Rule 12(0 are highly disfavored,” the Court

declines to exercise its discretion to strike paragraphs 3, 4, 7, 29, 30, 31, and 32 from Plaintiffs’

Complaint. See F. TC., 2011 WL 883202, at * 1 (“[A] district court’s decision whether to grant a

motion to strike under Rule 12(0 is discretionary.”). Defendants motion to strike is therefore

denied.




                                                         5
IV.    CONCLUSION

       For the reasons stated above, Defendant’s motion to strike paragraphs 3, 4, 7, 29, 30, 31,

and 32 from Plaintiffs’ Complaint is DENIED. An appropriate order accompanies this Opinion.



Dated: December


                                                    Jolm’Michael Vazqu% U.$D.J.
                                                                               I




                                               6
